Citation Nr: 0839329	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss for the period prior to June 30, 
2008.

2.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955. 
 
This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bilateral 
hearing loss and assigned a 0 percent rating, effective March 
19, 2004.  By way of a July 2008 rating decision, the RO 
increased the initial rating from 0 percent to 20 percent, 
effective June 30, 2008.  The veteran perfected an appeal as 
to the disability rating assigned. 
 
Thereafter, the veteran's file was transferred to the RO in 
Chicago, Illinois. 
 
The veteran testified at a hearing before a Hearing Officer 
at the Chicago RO in October 2006.  A transcript of that 
hearing is associated with the claims file. 
 
The veteran also  testified at a Travel Board hearing before 
the undersigned Veterans Law Judge in March 2008.  A 
transcript of that hearing is associated with the claims 
file. 
 
In April 2008, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2008). 


FINDINGS OF FACT

1.  Prior to June 30, 2008, the lowest results that the 
veteran received on an adequate audiological examination 
revealed an average pure tone threshold hearing level of 70 
dB for the right ear and 53 dB for the left ear, and speech 
recognition ability of 88 percent in the right ear and 88 
percent in the left ear.

2.  The lowest results that the veteran has received on an 
adequate audiological examination revealed an average pure 
tone threshold hearing level of 83 dB for the right ear and 
61 dB for the left ear, and speech recognition ability of 72 
percent in the right ear and 86 percent in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for bilateral hearing loss for the period prior to June 30, 
2008 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Codes 6100 
(2008).

2.  The criteria for an initial disability rating in excess 
of 20 percent for bilateral hearing loss have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85, 4.86, Diagnostic Codes 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in April 2004, prior to the 
initial adjudication of his claim in the October 2004 rating 
decision at issue.  An additional VCAA letter was sent to the 
veteran in April 2008.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, May 2007, and April 2008, including as it relates 
to the downstream disability rating and effective date 
elements of his claim.

Moreover, it is well to observe that service connection for 
bilateral hearing loss has been established and initial 
rating for this condition has been assigned.  Thus, the 
veteran has been awarded the benefit sought, and such claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that, after 
awarding the veteran service connection for bilateral hearing 
loss and assigning an initial disability rating for each of 
these conditions, he filed a notice of disagreement 
contesting the initial rating determination.  See 38 C.F.R. 
§ 3.159(b)(3)(i) (2008) (VA has no duty to provide section 
5103 notice upon receipt of a notice of disagreement).  The 
RO furnished the veteran a Statement of the Case that 
addressed the initial rating assigned, included notice of the 
criteria for higher ratings for that condition, and provided 
the veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The veteran was afforded a VA examination in May 2004, May 
2007, and June 2008.

Service treatment records in this case are unavailable and 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  Attempts to obtain them were 
unsuccessful.  In cases where the veteran's service treatment 
records are, through no fault of his own, unavailable, a 
heightened duty exists to assist the veteran in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(where the veteran's service medical records have been 
destroyed or lost, there is a duty to advise the veteran to 
obtain other forms of evidence).  
 
In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In making the 
decision below, the Board has been mindful of that 
obligation.  The Board has considered this legislation with 
regard to the matter on appeal but finds that, given the 
favorable action of the grant of service connection no 
further assistance in developing the facts pertinent to this 
limited matter is required at this time.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes VA medical records, VA 
examination reports, private examination reports, and 
statements from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.



II.  Factual and Legal Analysis

The veteran asserts that he is entitled to an initial 
compensable disability rating for bilateral hearing loss 
prior to June 30, 2008, and an initial disability rating in 
excess of 20 percent.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  The schedule is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Court has held that assignments of a disability for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).
 
In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  



A.  Prior to June 30, 2008

The May 2004 VA audiological examination revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
40
70
75
95
LEFT
20
60
65
65

The average pure tone threshold was 70 in the right ear and 
53 in the left ear.  The speech recognition score was 88 in 
the right ear and 88 in the left.  

For the left ear, application of an average pure tone 
threshold of 53 decibels and a speech recognition score of 88 
results in a numerical designation of II under Table VI.  
Accordingly, the Board will apply the numerical designation 
of II resulting from Table VI.

For the right ear, application of an average pure tone 
threshold of 70 decibels and a speech recognition score of 88 
results in a numerical designation of III under Table VI.  
Accordingly, the Board will apply the numerical designation 
of III resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of III and the left ear numerical designation of 
II results in a 0 percent evaluation.

There is no adequate audiological examination of record 
indicating that the veteran's hearing loss is compensable 
prior to the June 30, 2008 VA examination.  The Board 
observes that the test results from the private audiological 
examinations, namely the March 2004 examination, undated 
examination submitted in February 2005, the April 2006 
examination, and undated examination submitted in August 2007 
are inadequate for rating purposes.  The examinations are 
either missing speech reception thresholds and/or it is 
unclear whether the private audiological examinations are 
Maryland CNC compliant.  Thus, a compensable rating for 
bilateral hearing loss for the period prior to June 30, 2008 
is not warranted.

B.  Beginning on June 30, 2008
 
The June 2008 VA audiological examination revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
70
75
80
105
LEFT
40
70
70
65

The average pure tone threshold was 83 in the right ear and 
61 in the left ear.  The speech recognition score was 72 in 
the right ear and 86 in the left.  

For the left ear, application of an average pure tone 
threshold of 61 decibels and a speech recognition score of 86 
results in a numerical designation of III under Table VI.  
Accordingly, the Board will apply the numerical designation 
of III resulting from Table VI.

For the right ear, application of an average pure tone 
threshold of 105 decibels and a speech recognition score of 
72 results in a numerical designation of VII under Table VI.  
Accordingly, the Board will apply the numerical designation 
of VII resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of VII and the left ear numerical designation of 
III results in a 20 percent evaluation.

There is no adequate audiological examination of record 
indicating that the veteran's hearing is worse than it was on 
June 30, 2008 VA examination.  Thus, an evaluation in excess 
of 20 percent for bilateral hearing loss is not warranted.
 
The Board is aware that the veteran may feel that his 
bilateral hearing loss is more disabling than his disability 
rating reflects.  The veteran's lay assertions of decreased 
hearing, however, are insufficient to establish entitlement 
to a higher evaluation for bilateral hearing loss because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's bilateral hearing loss 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
20 percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).









ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss for the period prior to June 30, 2008, 
is denied.

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


